As filed with the Securities and Exchange Commission on April 30, 2009 Registration No. 333-150878 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HEALTH DISCOVERY CORPORATION (Exact Name of Registrant as Specified in Its Charter) Georgia 8099 74-3002154 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2 East Bryan Street, Suite #601 Savannah, GA 31401 (912) 443-1987 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Stephen D. Barnhill, M.D. Chief Executive Officer Health Discovery Corporation 2 East Bryan Street, Suite #601 Savannah, GA 31401 (912) 443-1987 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of Communications to: M. Todd Wade, Esq. Powell Goldstein LLP One Atlantic Center, Fourteenth Floor 1201 West Peachtree Street, NW Atlanta, Georgia 30309-3488 (404) 572-6600 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities To Be Registered AMOUNT TO BE REGISTERED PROPOSED MAXIMUM OFFERING PRICE PER UNIT Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) Common Stock, no par value, to be issued upon exercise of warrants exercisable at $0.14 per share 35,274,934 $ 0.14 (1) $ 4,938,490.76 $ 283.57 Common Stock, no par value, to be issued upon exercise of warrants exercisable at $0.19 per share 35,274,934 $ 0.19 (1) $ 6,702,237.46 $ 384.84 Common Stock, no par value 352,746 $ 0.08 (1) $ 41,230.72 $ 2.38 (1) Estimated solely for the purpose of computing the registration fee pursuant to Rule 457. (2) Previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed.
